Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 21, 35, 38 and 41 have been considered but they are not persuasive.
Applicant asserts that the cited references fail to teach the limitation "evaluation parameters including at least evaluation parameters including at least a separation distance along a surface of a skull of the patient defined between a first implantable medical device positioned on the surface of the skull of the patient and one or more burr holes formed in the skull of the patient, wherein the one or more burr holes are used for routing a lead of a second implantable medical device positioned on the surface of the skull of the patient" (p. 3 of Remarks).
Applicant repeats the argument filed on 9/10/2021.
Examiner notices that Kast discloses “The surgeon drills holes, called "burr holes," in the cranium and deploys leads 16 through the burr holes into the brain” in [0034]; evaluation parameters in [0058]; “The feasibility of implantation at a region may be determined based on, for example, a shape or thickness of the skull of the patient in this location… or proximity to the location of a burr hole” in [0049]; “implanting the IMD proximate to or more spaced from a burr hole through which a lead enters the cranium. For example, some surgeons may prefer to implant the IMD proximate to the burr hole through a common burr hole in the cranium” in [0075]. Thus, the combination of Kast and Denison teaches many burr holes on the brain, and burr hole can also be a common burr hole to route one or more leads of IMDs. In other words, the combination of Kast and Denison has no limitation on the number of burr holes or the number of implantable medical devices (IMDs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-37 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kast et al. (US 2009/0281623) in view of Denison et al. (US 2010/0280579) and Birkenbach et al. (US 2005/0267360).
As to Claim 21, Kast teaches a method comprising:
receiving, by processing circuitry, image data of a head of a patient (Kast discloses “A computer system (e.g., system 52) receives the image(s) of the head (70) and generates a cranium model based on the image(s)” in [0057]);
receiving, by the processing circuitry, an indication of one or more selected evaluation parameters including at least a separation distance along a surface of a skull of the patient defined between a first implantable medical device positioned on the surface of the skull of the patient and one or more burr holes formed in the skull of the patient, wherein the one or more burr holes are used for routing a lead of a second implantable medical device positioned on the surface of the skull of the patient (Kast discloses “The region 62 may be determined based on the feasibility of implantation of physical IMD 64 at this location. The feasibility of implantation at a region may be determined based on, for example, a shape or thickness of the skull of the patient in this location… or proximity to the location of a burr hole” in [0049]; “implanting the IMD proximate to or more spaced from a burr hole through which a lead enters the cranium. For example, some surgeons may prefer to implant the IMD proximate to the burr hole to minimize the distance traversed by the leads” in [0056]; “The surgeon drills holes, called "burr holes," in the cranium and deploys leads 16 through the burr holes into the brain” in [0034]; evaluation parameters in [0058]. Kast’s invention doesn’t have any limitation on the number of burr holes or the 
rendering, by the processing circuitry, a graphical image comprising:
a skull model; the first implantable medical device positioned on a surface of the skull model based on the image data (Kast discloses a virtual & physical skull model in [0048-0049]; “implanting the IMD proximate to or more spaced from a burr hole through which a lead enters the cranium” in [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kast with the teaching of Denison so as to use a common burr hole for one or more IMDs.
Kast doesn’t directly teach image annotation of a parameter and superimpose image annotations onto the skull model. The combination of Birkenbach teaches following limitations:
evaluating, by the processing circuitry, the one or more selected evaluation parameters to generate one or more image annotations (Birkenbach discloses “The vicinity of a functional portion of an instrument 16, a region or regions on or in the area of interest, and/or locations around the instrument 16 and/or the regions (hereinafter collectively referred to as "regions") may be indicated on the display 18” in [0022]; see also Fig 2);
the one or more image annotations superimposed onto the skull model, the one or more image annotations comprising at least an indication of an area of the surface of the skull model located within the separation distance relative to the position of the first implantable medical device; and outputting, by the processing circuitry and for display on a display device, the rendered graphical image comprising the skull model, the first implantable medical device positioned on the surface of the skull model, and the one or more image annotations superimposed onto the skull model (Kast discloses “The image includes data that may be used to construct a virtual or physical model of the head “ in [0044]; “The shape may include the shape of one or more surfaces of the IMD, including, for example, the shape of a surface adjacent the skull of the patient” in [0045]; “The feasibility of implantation at a region may be determined based on, for example, a shape or thickness of the skull of the patient in this location… or proximity to the location of a burr hole” in [0049]; “implanting the IMD proximate to or more spaced from a burr hole through which a lead enters the cranium. For example, some surgeons may prefer to implant the IMD proximate to the burr hole to minimize the distance traversed by the leads” in [0056]. Birkenbach further discloses “The second outer circle 28 may define an area into which the tip of another catheter should not be placed” in [0071]; “Distances between different catheter tips can be displayed by circles around the catheter tip having the diameter of the required distance” in [0077]; see also Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kast and Denison with the teaching of Birkenbach so as to present medical rules or guidelines with respect to 

As to Claim 22, Kast in view of Denison and Birkenbach teaches the method of claim 21, wherein the graphical image further comprises the one or more burr holes positioned on the skull model based on the image data (Kast, Fig 2. Birkenbach, Fig 4).

As to Claim 23, Kast in view of Denison and Birkenbach teaches the method of claim 22, wherein the graphical image further comprises the second implantable medical device positioned within the one or more burr holes positioned on the skull model (Kast discloses “implanting the IMD proximate to or more spaced from a burr hole through which a lead enters the cranium. For example, some surgeons may prefer to implant the IMD proximate to the burr hole to minimize the distance traversed by the leads” in [0056];  “The surgeon drills holes, called "burr holes," in the cranium and deploys leads 16 through the burr holes into the brain” in [0034]).

As to Claim 24, Kast in view of Denison and Birkenbach teaches the method of claim 21, wherein the separation distance comprises a minimum separation distance that defines a required minimum separation to be maintained between the one or more burr holes and the first implantable medical device to be implanted on the skull of the patient (Birkenbach discloses “the delivering portion of distance of at least 2 cm, in particular 3 cm, from other delivering portions of other catheters” in [0040]; “if the guideline states that a second catheter should not be within a predetermined distance of a first catheter” in [0096].)

As to Claim 25, Kast in view of Denison and Birkenbach teaches the method of claim 21, wherein the separation distance comprises a maximum separation distance that defines a required maximum separation to be maintained between the one or more burr holes for routing the lead of the second implantable medical device and the first implantable medical device to be implanted on the skull of the patient (Kast discloses “some surgeons may prefer to implant the IMD proximate to the burr hole to minimize the distance traversed by the leads, in order to minimize the surgical trauma. Other surgeons may prefer to implant the IMD a greater distance from the burr hole, to minimize the risk of infection in the brain or at the burr hole due to the IMD” in [0056].)

As to Claim 26, Kast in view of Denison and Birkenbach teaches the method of claim 21, wherein receiving the indication of the one or more selected evaluation parameters including at least the separation distance comprises receiving a plurality of selected evaluation parameters including at least the separation distance (Kast discloses “The feasibility of implantation at a region may be determined based on, for example, a shape or thickness of the skull of the patient in this location, presence of vascular structures at this location, necessity of forming a recess in the skull of the patient, or proximity to the location of a burr hole” in [0049]; “implant the IMD proximate to the burr hole to minimize the distance traversed by the leads” in [0056]), and
wherein evaluating the one or more selected evaluation parameters to generate the one or more image annotations comprises evaluating the plurality of evaluation parameters to generate the one or more image annotations (Birkenbach discloses “The vicinity of a functional portion of an instrument 16, a region or regions on or in the area of interest, and/or locations around the instrument 16 and/or the regions (hereinafter collectively referred to as "regions") may be indicated on the display 18” in [0022]; see also Fig 2);

As to Claim 27, Kast in view of Denison and Birkenbach teaches the method of claim 26, wherein the plurality of selected evaluation parameters further include one or more of:
a skull thickness of the skull of the patient;
one or more dimensions of the skull of the patient;
a curvature of the skull of the patient;
a scalp thickness of a scalp of the patient; or
a presence or absence of hair of the patient (Kast discloses “a shape or thickness of the skill of the patient in this location” in [0049]; “considering criteria such as skull curvature, skull thickness, scalp thickness, location of vascular and neurological structures, potential incision locations, and the like” in [0058]).

Claim 28, Kast in view of Denison and Birkenbach teaches the method of claim 26, wherein the plurality of selected evaluation parameters further include one or more of:
one or more cosmetic ranking values; or one or more interference ranking values (Kast discloses “improve the cosmetic appearance of the implant” in [0029]; “with little discomfort or adverse cosmetic consequences to patient” in [0038]. Birkenbach discloses “predetermined criteria” in [0096].)

As to Claim 29, Kast in view of Denison and Birkenbach teaches the method of claim 26, wherein the plurality of selected evaluation parameters further include one or more of: a length of a lead coupled to the first implantable medical device; a recharge distance of the first implantable medical device; or a telemetry distance of the first implantable medical device (Kast discloses “length of leads” in [0035].)

As to Claim 30, Kast in view of Denison and Birkenbach teaches the method of claim 21, further comprising;
receiving, by the processing circuitry, an indication of a repositioning of the first implantable medical device to a new location on the surface of the skull model (Kast discloses “Manipulating the virtual IMD 56 may include, for example, positioning virtual IMD 56 at a plurality of locations adjacent virtual skull 54, adjusting the thickness of discrete portions of virtual IMD 56, or the like” in [0054]);
re-rendering, by the processing circuitry and based on the new location of the first implantable medical device, the graphical image comprising the skull model, the first implantable medical device positioned at the new location on the surface of the skull model, and the one or more image annotations superimposed onto the skull model; and outputting, by the processing circuitry and for display on the display device, the rerendered graphical image comprising the skull model, the first implantable medical device positioned at the new location on the surface of the skull model, and the one or more image annotations superimposed onto the skull model (Kast, [0044-0045, 0048-0049, 0056]. Birkenbach, [0071, 0077] and Fig 4).

As to Claim 31, Kast in view of Denison and Birkenbach teaches the method of claim 21, wherein the indication of the one or more selected evaluation parameters including at least the separation distance defined between the first implantable medical device and the one or more burr holes for routing the lead of the second implantable medical device comprises a first indication of the one or more selected evaluation parameters including at least the separation distance defined between the first implantable medical device and the one or more burr holes for routing the lead of the second implantable medical device (Kast discloses “The region 62 may be determined based on the feasibility of implantation of physical IMD 64 at this location. The feasibility of implantation at a region may be determined based on, for example, a shape or thickness of the skull of the patient in this location… or proximity to the location of a burr hole” in [0049]; “implanting the IMD proximate to or more spaced from a burr hole through which a lead enters the cranium. For example, some surgeons may prefer to implant the IMD proximate to the burr hole , and 
wherein the method further comprises:
receiving, by the processing circuitry, a second indication of one or more selected evaluation parameters including at least a second separation distance defined between the first implantable medical device and the one or more burr holes for routing the lead of the second implantable medical device (Kast doesn’t limit the number of burr holes, see also Fig 2);
evaluating, by the processing circuitry, the one or more selected evaluation parameters including at least the second separation distance to generate one or more second image annotations (Birkenbach discloses “The vicinity of a functional portion of an instrument 16, a region or regions on or in the area of interest, and/or locations around the instrument 16 and/or the regions (hereinafter collectively referred to as "regions") may be indicated on the display 18” in [0022]; see also Fig 2);
re-rendering, by the processing circuitry, the graphical image comprising the skull model, the first implantable medical device positioned on the surface of the skull model, and the one or more second image annotations superimposed onto the skull model; and outputting, by the processing circuitry and for display on the display device, the re-rendered graphical image comprising the skull model, the first implantable medical device positioned on the surface of the skull model, and the one or more second image annotations superimposed onto the skull model (Kast discloses a virtual & physical skull model in [0048-0049]; “The image the shape of a surface adjacent the skull of the patient” in [0045]; “The feasibility of implantation at a region may be determined based on, for example, a shape or thickness of the skull of the patient in this location… or proximity to the location of a burr hole” in [0049]; “implanting the IMD proximate to or more spaced from a burr hole through which a lead enters the cranium. For example, some surgeons may prefer to implant the IMD proximate to the burr hole to minimize the distance traversed by the leads” in [0056]. Birkenbach further discloses “The second outer circle 28 may define an area into which the tip of another catheter should not be placed” in [0071]; “Distances between different catheter tips can be displayed by circles around the catheter tip having the diameter of the required distance” in [0077]; see also Fig 4).

As to Claim 32, Kast in view of Denison and Birkenbach teaches the method of claim 21, wherein the one or more image annotations comprising at least the indication of the area of the surface of the skull model located within the separation distance relative to the position of the first implantable medical device comprises:
a colored region indicating the area of the surface of the skull model located within the separation distance relative to the position of the first implantable medical device (Birkenbach discloses “using different colors or shades for certain visualizations” in [0078]; “the color of the regions surrounding the device can be 

As to Claim 33, Kast in view of Denison and Birkenbach teaches the method of claim 21, wherein the one or more image annotations comprising at least the indication of the area of the surface of the skull model located within the separation distance relative to the position of the first implantable medical device comprises:
a boundary line indicating the area of the surface of the skull model located within the separation distance relative to the position of the first implantable medical device (Birkenbach, Fig 2-4).

As to Claim 34, Kast in view of Denison and Birkenbach teaches the method of claim 21, wherein the one or more image annotations further comprise one or more numbers indicating a skull thickness of the skull of the patient relative to the position of the first implantable medical device (Kast discloses “the module may include information including contour and thickness of the skull, a condition of the scalp, locations of vascular and neurological structures, and the like” in [0044]; “a shape or thickness of the skull of the patient” in [0049]; “considering criteria such as skull curvature, skull thickness, scalp thickness, location of vascular and neurological structures, potential incision locations, and the like” in [0058].)

Claim 35 recites similar limitations as claim 21 but in a device form. Therefore, the same rationale used for claim 21 is applied.
Claim 36 is rejected based upon similar rationale as Claim 27.
Claim 37 is rejected based upon similar rationale as Claim 30.

Claim 41 recites similar limitations as claim 21 & 27 but in a device form. Therefore, the same rationale used for claim 21 & 27 is applied.
Claim 42 is rejected based upon similar rationale as Claim 27.
Claim 43 is rejected based upon similar rationale as Claim 27.

As to Claim 44, Kast in view of Denison and Birkenbach teaches the computing device of claim 41, wherein to determine the separation distance defined between the first implantable medical device and the one of the second implantable medical device or the burr hole formed in the skull of the patient, the processing circuitry is configured to determine the separation distance defined between the first implantable medical device and the second implantable medical device (Birkenbach discloses “the delivering portion of the catheter is to be placed, in order to exhibit a sufficient distance from other delivering portions of other catheters” in [0035]; “Distances between different catheter tips can be displayed by circles around the catheter tip having the diameter of the required distance” in [0077].)

Claim 45 is rejected based upon similar rationale as Claim 21.

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kast in view of Denison, Birkenbach and Dyer et al. (US 2017/0265947).
claim 38, except for following limitation: 
generating, by the processing circuitry and based on the graphical image, instructions for performing a robotic surgical procedure to implant the first implantable medical device at a position on a surface of the skull of the patient corresponding to the position on the surface of the skull model (Birkenbach discloses “The visualization of procedural guidelines for a medical procedure” in Abstract; “The invention also relates to a planning system that is able to display anatomical, functional and/or physiological patient-related image data. The system can be used to plan trajectories for the placement of intra-cranial ventricle catheters and for delivering substances into the human brain” in [0076]. Dyer further discloses a robot software for managing at least one of the robotic arm and the at least one instrument, such as a surgical instrument and/or a tool in [0077-0078, 0180-0181]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kast, Denison and Birkenbach with the teaching of Dyer so as to perform the planned procedure by a robotic system to achieve an image-guided medical procedures (Dyer, [0002]).

As to Claim 39, Kast in view of Denison, Birkenbach and Dyer teaches the method of claim 38, wherein outputting the instructions for performing the robotic surgical procedure comprises outputting instructions configured to cause a robot to perform the robotic surgical procedure (Dyer discloses “is configured to accommodate at least one of a computer operable by at least one a set of instructions, storable in relation to at least one non-transitory memory device, corresponding to at 

As to Claim 40, Kast in view of Denison, Birkenbach and Dyer teaches the method of claim 38, wherein outputting the instructions for performing the robotic surgical procedure comprises outputting visual instructions for guiding a physician to control a robot to perform the robotic surgical procedure (Birkenbach, Abstract. Dyer also discloses “image guided medical procedures” in [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612